Citation Nr: 1401535	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-13 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for bladder cancer, to include as due to exposure to contaminated water at Camp Lejeune and to herbicide exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1967 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in the Togus Regional Office in Augusta, Maine.  

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  
 

FINDINGS OF FACT

1.  The Veteran served on active duty at Camp Lejeune in North Carolina in 1969 and 1970, where two on-base water supply systems were contaminated.

2.  The Veteran has been shown to have bladder cancer that is related to exposure to contaminated water at Camp Lejeune.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, bladder cancer was incurred in service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for bladder cancer herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.
 
Review of the claims file reveals that the Veteran served for a period of time at Camp Lejeune in North Carolina.  His service treatment records indicate that he was seen at the Naval Hospital at Camp Lejeune in November 1969 and December 1969, and his DD214 Form indicates that his separation from service occurred in April 1970 from Camp Lejeune.  

The Board notes that the Director of Compensation and Pension Service issued Training Letter 10-03 in April 2010 in which it was acknowledged that persons residing or working at the U.S. Marine Corps Base at Camp Lejeune from the 1950s to the mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds.  In this regard, in the early 1980s, it was discovered that two on-base water-supply systems at Camp Lejeune were contaminated with the volatile organic compounds (VOCs) trichloroethylene, a metal degreaser, and perchloroethylene, a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  These water systems served housing, administrative, and recreational facilities, as well as the base hospital.  In 2008, the Navy sent an informational outreach letter to those individuals who could be identified as having served there between 1957 and 1987.

The National Academy of Sciences' National Research Council (NRC) published its Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects, in 2009.  This report included a review of studies addressing exposure to TCE, and Tetrachloroethylene or PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen disease conditions were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure, to include bladder cancer.  NRC uses the category "limited/suggestive evidence of an association" when the evidence is "limited by the inability to rule out chance and bias, including confounding, with confidence" [see page 6, Box 1].  More specifically, the NRC "concluded that the epidemiological studies give some reason to be concerned that sufficiently high levels of the chemical may cause the disease, but the studies do not provide strong evidence that they actually do so" [see page 7].  While the NRC noted that animal testing showed adverse health effects of TCE and PCE, it also noted that the "highest levels of either TCE or PCE measured in the mixed-water samples at Camp Lejeune were much lower than the lowest dose that caused adverse effects in the most sensitive strains and species of laboratory animals. The lower levels of exposure may be of some concern for effects on neurotoxicity and immunotoxicity, but further research is needed to evaluate the specific effects of TCE and PCE and whether they are relevant to humans" [see page 9].

The Veteran's private treatment records from Dr. D. F. (initials used to protect privacy) show a diagnosis of transitional cell carcinoma of the bladder in April 2004.  Additionally, in December 2013, the Board obtained a medical opinion from the Veterans Health Administration (VHA) regarding the Veteran's bladder cancer.  That examiner noted that exposure to contaminated water has been determined to be a potential etiology of bladder cancer and answered in the affirmative to the question of whether it was at least as likely as not that the Veteran's bladder cancer was related to exposure to contaminated water while stationed at Camp Lejeune in 1969 and 1970.  There is no evidence to the contrary.  Therefore, resolving any reasonable doubt in favor of the Veteran, the Board concludes that service connection for bladder cancer is warranted.  As the benefit has been granted in full, there is no need to address the alternative theory of entitlement based on herbicide exposure.


ORDER

Service connection for bladder cancer is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


